Citation Nr: 1119993	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2006, for grant of service connection for bilateral pes planus.

2.  Whether there was clear and unmistakable error (CUE) in an April 1977 rating decision which denied the appellant's claim for service connection for disability of the feet and ankles.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in November 2007, which granted the Veteran's claim for service connection for pes planus, with an evaluation of 10 percent effective September 29, 2006.

When this case was previously before the Board in November 2010, the Board noted that the Veteran had also raised a claim that there was CUE in an April 1977 rating decision which denied service connection for pes planus.  The Board found that this issue had not been adjudicated and was not for appellate consideration at that time, but that it was inextricably intertwined with the issue on appeal of entitlement to an effective date for the grant of service connection for pes planus earlier than September 29, 2006.  The Board noted that its appellate consideration of the earlier effective date issue must be deferred until after adjudication of the CUE issue by the RO.  As a result, the Board remanded the CUE issue to the RO for additional development.  The claim was again before the Board in February 2011, at which time the matters were remanded for additional development.

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The development requested by the Board's November 2010 remand and February 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's November 2010 remand requested that the RO adjudicate the CUE issue, including consideration of the effect of a September 1977 Board decision that denied service connection for disabilities of the feet and ankles, in subsuming the April 1977 rating decision, pursuant to Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), and 38 C.F.R. § 20.1104 (2010).  The RO was requested to provide the Veteran and his representative notice of the determination and the Veteran's appellate rights.  The Board also indicated that the RO was to issue a statement of the case if a timely notice of disagreement was received as to this issue and afford the Veteran the appropriate period to respond.  Additionally, if a timely substantive appeal was received as to the CUE issue, only then would such issue to be certified to the Board for appellate consideration.

In a December 2010 Supplemental Statement of the Case (SSOC), the RO adjudicated the CUE issue but failed to consider the effect of the September 1977 Board decision in subsuming the April 1977 rating decision.  The SSOC also failed to provide notice of the Veteran's appellate rights to the Veteran and his representative.  In fact, the cover letter of the SSOC erroneously informed the Veteran that the enclosed SSOC was "not a decision on any new issues...."  It also erroneously informed him that "a response at this time is optional and is not required to continue your appeal."  As a result, in February 2011, the Board again remanded the issue for the RO to consider the effect of the September 1977 Board decision in subsuming the April 1977 rating decision.  The Board also again directed that the RO provide notice of the Veteran's appellate rights to the Veteran and his representative.

A March 2011 SSOC shows that the RO, pursuant to the Board's directives in its February 2011 Remand, readjudicated the Veteran's CUE claim with consideration of the effect of the September 1977 Board decision in subsuming the April 1977 rating decision.  However, the RO again failed to provide notice of the Veteran's appellate rights to the Veteran and his representative.  Indeed, just as in the December 2010 Supplemental Statement of the Case, the cover letter of the March 2011 SSOC erroneously informed the Veteran that the enclosed SSOC was "not a decision on any new issues...."  It also erroneously informed him that "a response at this time is optional and is not required to continue your appeal."  Therefore, as a result of the RO's failure to fully comply with the Board's directives in its February 2011 Remand, the issue must again be remanded so that the RO can provide the Veteran and his representative notice of his appellate rights as to the RO's determination with respect the issue of whether there was CUE in an April 1977 rating decision which denied the appellant's claim for service connection for disability of the feet and ankles.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant and his representative notice of his appellate rights as to the RO's determination with respect the issue of whether there was CUE in an April 1977 rating decision which denied the appellant's claim for service connection for disability of the feet and ankles.

If a timely notice of disagreement is received as to this issue, a statement of the case must be issued, and the appellant afforded the appropriate period to respond.  Only if a timely substantive appeal is received as to the CUE issue should such CUE issue be certified to the Board for appellate consideration.

2.  Following completion of the above, readjudicate the issue on appeal of entitlement to an effective date earlier than September 29, 2006, for the award of service connection for pes planus. If the benefit sought is not granted, issue an SSOC and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


